Exhibit 10.12


FORM OF AGREEMENT


This Agreement is entered into as of the 19th day of December, 2008 by and
between VOIS Inc., a Delaware corporation (the "Corporation"), and Mr. Gary
Schultheis ("Schultheis") and Mr. Herbert Tabin ("Tabin"), officers, directors
and employees of the Corporation.  Messrs. Schultheis and Tabin are hereinafter
collectively referred to as the "Corporation Officers."


WHEREAS, from time to time Messrs. Schultheis and Tabin have advanced the
Corporation funds for working capital.


WHEREAS, as of the date hereof Mr. Schultheis is owed $102,000 by the
Corporation and Mr. Tabin is owed $102,500.


WHEREAS, although the Corporation’s common stock is quoted on the OTC Bulletin
Board, such stock is thinly traded.


WHEREAS, each of Messrs. Schultheis and Tabin have agreed to convert the amounts
owed them by the Corporation for working capital advances into shares of the
Corporation’s common stock based upon a conversion price of $0.20 per share
which is equal to the last sale price of the Corporation’s common stock in an
arms-length private transaction.


WHEREAS, each of Messrs. Schultheis and Tabin were parties to employment
agreements with the Corporation which expired in January 2008 and, following the
initial year of these agreements, each of Messrs. Schultheis and Tabin have
continued to accrue compensation due them for their services as executive
offices based upon a current base salary of $161,114.


WHEREAS, each of Messrs. Schultheis and Tabin have previously agreed that all
compensation due them for their services to the Corporation is to be deferred
until, as determined by the Board of Directors, that the Corporation shall have
received financing from any source and any other senior executives who are also
deferring their salaries are paid their accrued compensation.


WHEREAS, as of the date hereof the Corporation owed Messrs. Schultheis and Tabin
$317,030.14 and $313,818.51, respectively, in accrued but unpaid compensation.


WHEREAS, each of Messrs. Schultheis and Tabin have (i) agreed to forgive all
amounts due them for accrued but unpaid compensation, and (ii) continue to
provide services to the Corporation in their current capacities at annual base
salaries of One Dollar ($1.00) each.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Recitals.  The foregoing recitals are true and correct.


2.           Conversion of Working Capital Advances.  Each of the Corporation
Officers agrees to convert the amounts due him set forth below into the number
of shares of the Corporation’s common stock set forth opposite his name in full
and complete satisfaction thereof.
 
 
 

--------------------------------------------------------------------------------

 

 
Name
$ Amount
No. of Shares
     
Gary Schultheis
$102,000
510,000
Herbert A. Tabin
102,500
512,500
Total
$204,500
1,022,500



Each of the Corporation Officers acknowledge his understanding that such shares
shall be “restricted securities” as that term is defined under the Securities
Act of 1933 and that these shares may not be sold, transferred, pledged or
otherwise disposed of or encumbered by him except pursuant to the applicable
rules and regulations under the Securities Act of 1933 or applicable state
securities laws.


3.           Forgiveness of Accrued Compensation.  Each of the Corporation
Officers agrees to irrevocably forgive the amount of accrued but unpaid
compensation due him as set forth below, which such accrued but unpaid
compensation represents all amounts due him by the Corporation as compensation
through the date hereof:


Name
Amount
   
Gary Schultheis
$317,030.14
Herbert Tabin
313,818.51
Total
$630,848.65



4.           Current Salary.  Each of the Corporation’s Officers agrees to
continue to provide services to the Corporation in their present capacities, to
serve at the pleasure of the Board of Directors, at an annual base salary of One
Dollar ($1.00).  The Board of Directors may, at their discretion, from time to
time grant either or both of the Corporation Officers stock options or other
equity awards as additional compensation.


5.           Amendment or Assignment.  No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge, or change is sought.


6.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by confirmed facsimile transmission
or on the third calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the 951 Yamato
Road, Suite 201, Boca Raton, Florida  33431 or to such other address as any
party hereto shall designate to the other for such purpose in the manner herein
set forth.


7.           Entire Agreement. This Agreement contains all of the understandings
and agreements of the parties with respect to the subject matter discussed
herein.  All prior agreements, whether written or oral, are merged herein and
shall be of no force or effect.


8.           Severability.  The invalidity, illegality or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision.  In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.


 
ii

--------------------------------------------------------------------------------

 
9.           Construction and Enforcement.  This Agreement shall be construed in
accordance with the laws of the State of Florida, without and application of the
principles of conflicts of laws.  If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
("Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney's
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party's rights
hereunder.  Any suit, action or proceeding with respect to this Agreement shall
be brought in the state or federal courts located in Palm Beach County in the
State of Florida.  The parties hereto hereby accept the exclusive jurisdiction
and venue of those courts for the purpose of any such suit, action or
proceeding.  The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection that any of them may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any judgment entered by any court in respect thereof
brought in Palm Beach County, County Florida, and hereby further irrevocably
waive any claim that any suit, action or proceeding brought in Palm Beach
County, Florida, has been brought in an inconvenient forum.


10.           Binding Nature, No Third Party Beneficiary. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns, and is made solely and
specifically for their benefit.  No other person shall have any rights, interest
or claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.


11.           Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one Agreement,
notwithstanding that all signatories are not signato­ries to the original or the
same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 

   
 
   
VOIS INC.


By: _________________________
       Gary Schultheis, President




_____________________________
Gary Schultheis




_____________________________
Herbert Tabin
     

 
 
 
iii

--------------------------------------------------------------------------------

 